
	
		I
		112th CONGRESS
		1st Session
		H. R. 153
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Poe of Texas (for
			 himself, Mr. Brady of Texas,
			 Mr. Bishop of Utah,
			 Mr. Lamborn,
			 Mr. Hall, Mr. Roe of Tennessee,
			 Mr. Conaway,
			 Mr. Franks of Arizona,
			 Mr. Burton of Indiana,
			 Mr. Stutzman,
			 Mr. Akin, Mr. Cole, Ms.
			 Foxx, Mr. Gingrey of
			 Georgia, Mr. Gohmert,
			 Mr. Sam Johnson of Texas,
			 Mrs. Lummis,
			 Mr. McKeon,
			 Mr. Paul, and
			 Mr. Latta) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prohibit funding for the Environmental Protection
		  Agency to be used to implement or enforce a cap-and-trade program for
		  greenhouse gases, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Affordable Energy
			 Act.
		2.Prohibition of
			 funding for cap-and-trade program for greenhouse gases
			(a)ProhibitionNotwithstanding any other provision of law,
			 no funds appropriated or otherwise available for the Administrator of the
			 Environmental Protection Agency may be used to implement or enforce—
				(1)a
			 cap-and-trade program; or
				(2)any statutory or regulatory requirement
			 pertaining to emissions of one or more greenhouse gases from stationary sources
			 that is issued or becomes applicable or effective after January 1, 2011,
			 including—
					(A)any such requirement under section 111 of
			 the Clean Air Act (42 U.S.C. 7411) or part C of title I of such Act (42 U.S.C.
			 7470 et seq.); and
					(B)any such
			 permitting requirement under the Clean Air Act (42 U.S.C. 7401 et seq.).
					(b)DefinitionsIn this Act:
				(1)The term cap-and-trade program
			 means any regulatory program established after the date of enactment of this
			 Act that provides for the sale, auction, or other distribution of a limited
			 amount of allowances that permit the emission of one or more greenhouse
			 gases.
				(2)The term greenhouse gas
			 includes, with respect to a cap-and-trade program under subsection (a)(1) or a
			 requirement under subsection (a)(2), any of the following:
					(A)Carbon
			 dioxide.
					(B)Methane.
					(C)Nitrous
			 oxide.
					(D)Sulfur hexafluoride.
					(E)Hydrofluorocarbons.
					(F)Perfluorocarbons.
					(G)Any other
			 anthropogenic gas designated as a greenhouse gas for purposes of such
			 cap-and-trade program or such requirement.
					(3)The term
			 stationary source has the meaning given such term in section
			 111(a)(3) of the Clean Air Act (42 U.S.C. 7411(a)(3)).
				
